        Case 3:18-cv-02279-RS Document 203 Filed 05/30/19 Page 1 of 7



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   R. MATTHEW WISE, SBN 238485
     ANNA T. FERRARI, SBN 261579
 5   TODD GRABARSKY, SBN 286999
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6053
       Fax: (916) 324-8835
 9     E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra
11
                                  IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                             SAN FRANCISCO DIVISION
14

15
     STATE OF CALIFORNIA, et al.                              Case No. 18-cv-01865-RS
16
                       Plaintiffs,                                     18-cv-02279-RS
17
              v.
18                                                            NOTICE OF PROCEEDINGS IN
      WILBUR L. ROSS, et al.,                                 RELATED ACTION
19
                       Defendants.
20
     ------------------------------------------------------
21
     CITY OF SAN JOSE, et al.,
22
                       Plaintiffs,
23
              v.
24
      WILBUR L. ROSS, et al.,
25
                       Defendants.
26

27

28


                   NOTICE OF PROCEEDINGS IN RELATED ACTION (3:18-cv-01865/3:18-cv-02279)
        Case 3:18-cv-02279-RS Document 203 Filed 05/30/19 Page 2 of 7



 1          The plaintiffs in the above-captioned cases respectfully provide notice to the Court of
 2   proceedings in the related action of State of New York v. U.S. Department of Commerce, 18-CV-
 3   2921 in the United States Court for the Southern District of New York (New York action).
 4          On May 30, 2019, certain plaintiffs in the New York action filed in the district court a
 5   request for an order to show cause whether sanctions or other appropriate relief are warranted in
 6   light of new evidence contradicting sworn deposition testimony in that case. See Exhibit A. The
 7   depositions at issue were jointly noticed and taken by the plaintiffs in this case in accordance with
 8   this Court’s order to coordinate discovery among the related census cases. See ECF Nos. 76
 9   (Order to coordinate discovery); see also ECF Nos. 224 in the New York action (Order affirming
10   multi-case plaintiffs’ discovery plan).
11
     Dated: May 30, 2019                           Respectfully Submitted,
12
                                                   XAVIER BECERRA
13                                                 Attorney General of California
                                                   MARK R. BECKINGTON
14                                                 ANTHONY R. HAKL
                                                   Supervising Deputy Attorneys General
15                                                 R. MATTHEW WISE
                                                   ANNA T. FERRARI
16                                                 TODD GRABARSKY
                                                   NOREEN P. SKELLY
17                                                 Deputy Attorneys General
18                                                 /s/ Gabrielle D. Boutin
                                                   GABRIELLE D. BOUTIN
19                                                 Deputy Attorney General
                                                   Attorneys for Plaintiff State of California, by and
20                                                 through Attorney General Xavier Becerra
21
     Dated: May 30, 2019                           /s/ Charles L. Coleman
22                                                 CHARLES L. COLEMAN III, SBN 65496
23                                                 DAVID I. HOLTZMAN
                                                   HOLLAND & KNIGHT LLP
24                                                 50 California Street, 28th Floor
                                                   San Francisco, CA 94111
25                                                 Telephone: (415) 743-6970
                                                   Fax: (415) 743-6910
26                                                 Email: charles.coleman@hklaw.com
                                                   Attorneys for Plaintiff County of Los Angeles
27

28


                 NOTICE OF PROCEEDINGS IN RELATED ACTION (3:18-cv-01865/3:18-cv-02279)
       Case 3:18-cv-02279-RS Document 203 Filed 05/30/19 Page 3 of 7



 1
     Dated: May 30, 2019                     MIKE FEUER
 2                                           City Attorney for the City of Los Angeles
 3                                           /s/ Valerie Flores _______
                                             VALERIE FLORES, SBN 138572
 4                                           Managing Senior Assistant City Attorney
                                             200 North Main Street, 7th Floor, MS 140
 5                                           Los Angeles, CA 90012
                                             Telephone: (213) 978-8130
 6                                           Fax: (213) 978-8222
                                             Email: Valerie.Flores@lacity.org
 7

 8   Dated: May 30, 2019                     HARVEY LEVINE
                                             City Attorney for the City of Fremont
 9
                                             /s/ Harvey Levine _______
10                                           SBN 61880
                                             3300 Capitol Ave.
11                                           Fremont, CA 94538
                                             Telephone: (510) 284-4030
12                                           Fax: (510) 284-4031
                                             Email: hlevine@fremont.gov
13

14   Dated: May 30, 2019                     CHARLES PARKIN
                                             City Attorney for the City of Long Beach
15
                                             /s/ Charles Parkin _______
16                                           SBN 159162
                                             333 W. Ocean Blvd., 11th Floor
17                                           Long Beach CA, 90802
                                             Telephone: (562) 570-2200
18                                           Fax: (562) 436-1579
                                             Email: Charles.Parkin@longbeach.gov
19

20   Dated: May 30, 2019                     BARBARA J. PARKER
                                             City Attorney for the City of Oakland
21
                                             /s/ Erin Bernstein _______
22                                           MARIA BEE
                                             Chief Assistant City Attorney
23                                           ERIN BERNSTEIN, SBN 231539
                                             Supervising Deputy City Attorney
24                                           MALIA MCPHERSON
                                             Deputy City Attorney
25                                           City Hall, 6th Floor
                                             1 Frank Ogawa Plaza
26                                           Oakland, California 94612
                                             Telephone: (510) 238-3601
27                                           Fax: (510) 238-6500
                                             Email: ebernstein@oaklandcityattorney.org
28


               NOTICE OF PROCEEDINGS IN RELATED ACTION (3:18-cv-01865/3:18-cv-02279)
       Case 3:18-cv-02279-RS Document 203 Filed 05/30/19 Page 4 of 7



 1   Dated: May 30, 2019                     JOHN LUEBBERKE
                                             City Attorney for the City of Stockton
 2
                                             /s/ John Luebberke _______
 3                                           SBN 164893
                                             425 N. El Dorado Street, 2nd Floor
 4                                           Stockton, CA 95202
                                             Telephone: (209) 937-8333
 5                                           Fax: (209) 937-8898
                                             Email: John.Luebberke@stocktonca.gov
 6
     Dated: May 30, 2019                     DANNIS WOLIVER KELLEY
 7                                           SUE ANN SALMON EVANS
                                             KEITH A. YEOMANS
 8
                                             /s/ Keith A. Yeomans
 9                                           Keith A. Yeomans
10                                           Attorneys for Plaintiff-Intervenor
                                             Los Angeles Unified School District
11
     Dated: May 30, 2019                     MANATT, PHELPS & PHILLIPS, LLP
12                                           By: /s/ Andrew Case
                                             John F. Libby
13
                                             John W. McGuinness
14                                           Emil Petrossian
                                             Andrew Case (pro hac vice)
15                                           Ana Guardado
                                             11355 West Olympic Boulevard
16                                           Los Angeles, California 90064
                                             Telephone: (310) 312-4000
17
                                             Facsimile: (310) 312-4224
18
                                             LAWYERS’ COMMITTEE FOR CIVIL
19                                           RIGHTS UNDER LAW
                                             Kristen Clarke
20                                           Jon M. Greenbaum
                                             Ezra D. Rosenberg
21                                           Dorian L. Spence
                                             1500 K Street NW, Suite 900
22                                           Washington, DC 20005
                                             Telephone: (202) 662-8600
23                                           Facsimile: (202) 783-0857

24                                           PUBLIC COUNSEL
                                             Mark Rosenbaum
25                                           610 South Ardmore Avenue
                                             Los Angeles, California 90005
26                                           Telephone: (213) 385-2977
                                             Facsimile: (213) 385-9089
27

28


               NOTICE OF PROCEEDINGS IN RELATED ACTION (3:18-cv-01865/3:18-cv-02279)
     Case 3:18-cv-02279-RS Document 203 Filed 05/30/19 Page 5 of 7



 1                                        CITY OF SAN JOSE
                                          Richard Doyle, City Attorney
 2                                        Nora Frimann, Assistant City Attorney
                                          Office of the City Attorney
 3                                        200 East Santa Clara Street, 16th Floor
                                          San José, California 95113-1905
 4                                        Telephone Number: (408) 535-1900
                                          Facsimile Number: (408) 998-3131
 5                                        E-Mail: cao.main@sanjoseca.gov
 6                                        Attorneys for Plaintiffs
                                          CITY OF SAN JOSE and BLACK ALLIANCE
 7                                        FOR JUST IMMIGRATION
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


            NOTICE OF PROCEEDINGS IN RELATED ACTION (3:18-cv-01865/3:18-cv-02279)
      Case 3:18-cv-02279-RS Document 203 Filed 05/30/19 Page 6 of 7



 1                                     FILER’S ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that
 3   concurrence in the filing of this document has been obtained from all signatories above.
 4   Dated: May 30, 2019                                 /s/ Ana G. Guardado
                                                         ANA G. GUARDADO
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                NOTICE OF PROCEEDINGS IN RELATED ACTION (3:18-cv-01865/3:18-cv-02279)
        Case 3:18-cv-02279-RS Document 203 Filed 05/30/19 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on May 30, 2019, I served the foregoing with the Clerk of Court using
 3
     the CM/ECF system which will automatically send email notification of such filing to the
 4
     attorneys of record.
 5

 6
                                           /s/ Ana G. Guardado
 7                                           Ana G. Guardado

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                 NOTICE OF PROCEEDINGS IN RELATED ACTION (3:18-cv-01865/3:18-cv-02279)
